672 S.E.2d 492 (2009)
ETHICON, INC.
v.
GEORGIA DEPARTMENT OF REVENUE.
No. A07A2024.
Court of Appeals of Georgia.
January 13, 2009.
Smith, Shaw & Maddox, Virginia B. Harman, Rome, for appellant.
Thurbert E. Baker, Attorney General, Warren R. Calvert, Senior Assistant Attorney General, Michele M. Young, Assistant Attorney General, for appellees.
MILLER, Chief Judge.
Upon consideration of the petition for writ of certiorari filed to review Ethicon v. Ga. Dept. of Revenue, 291 Ga.App. 130, 661 S.E.2d 170 (2008) ("Ethicon I"), the Supreme Court of Georgia remanded the judgment of this Court for reconsideration in light of its decision in Ga. Dept. of Revenue v. Owens Corning, 283 Ga. 489, 660 S.E.2d 719 (2008) *493 ("Owens Corning II"). In Owens Corning II, the Supreme Court reversed Owens Corning v. Ga. Dept. of Revenue, 285 Ga.App. 158, 645 S.E.2d 644 (2007) on which this Court based its decision in Ethicon I. On reconsideration, finding the opinion of the Supreme Court to be controlling, we vacate our opinion in Ethicon I and affirm the grant of summary judgment for the Department as to the machine repair parts exemption there at issue.
Judgment affirmed.
SMITH, P.J., and BARNES, J., concur.